                               Case 1:21-mj-00428-ZMF Document 5 Filed 05/18/21 Page 1 of 1
AO 442 (Rev. ll/ll)      Arrest Warrant




                                                  UNITED STATES DISTRICT COURT
                                                                                for the

                                                                      District of Columbia

                        United States of America
                                      v.                                          ) Case: t:21-mj-00428
                                                                                  ) Assigned to.; Judge raruqu i, Zia M,
                                                                                  ~ Assign Date ~5/14/2021
                                                                                  ) Description:: GOMPLAINT W/ARREST WARRANT
                  MICAJAH JOEL JACKSON                                            )
                                  Defendant


                                                                  ARREST WARRANT
To:          Any authorized law enforcement officer


             YOU ARE COMMANDED                          to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                                       Micajah Joel Jackson
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment              o    Superseding Indictment               o   Information       o   Superseding Information           11: Complaint
o     Probation Violation Petition                  o     Supervised Release Violation Petition         o Violation     Notice          0 Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(I), (2) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
                              Lawful Authority
40 U.S.C. § 5104(e)(2)(D), (G) - Violent Entry and Disorderly Conduct on Capitol Grounds


                                                                                                                        2021.05.14
                                                                                                                        17: 10:28 -04'00'
Date:              May 14,2021
                                                                                                         Issuing officer's signature


City and state:                           Washin    on D.C.                                   Zia M. Farugui, U.S. Magistrate Judge
                                                                                                           Printed name and title


                                                                              Return

            This warrant was receiv~d on            (date)   . S - I Y - C6 \         , and the person was arrested on     (date)       S -/ g - a   {
at   (city and state)         P ho\?.n        I   X I     A c \ 7 0 0 0.. .

Date:           5 - I~ -).. \
                                                                                                        Arresting officlfr'SSignature
